NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance
                          with Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 17, 2007*
                             Decided November 5, 2007

                                       Before

                  Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

No. 06-4371

JOSEPH L. BELL,                                     Appeal from the United States
    Plaintiff-Appellant,                            District Court for the
                                                    Eastern District of Wisconsin
      v.
                                                    No. 04 C 926
RICK LYONS, GLENDA MEEKS,
BILL JOHNSON and MARK ZBIERANEK,1                   Charles N. Clevert, Jr.,
     Defendants-Appellants.                         Judge.

                                     ORDER

      Joseph Bell claims in this action under 42 U.S.C. § 1983 that the defendants,
three Wisconsin parole agents and their supervisor, violated his constitutional


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
      1
        We note that it is apparent from the record that the first defendant’s last
name is “Lyon,” rather than “Lyons.” We have, however, captioned the case as it
appeared in the district court.
No. 06-4371                                                                     Page 2

rights by detaining him while investigating suspected violations of his parole
without first permitting him to take a polygraph. The district court granted
summary judgment for the defendants, reasoning that Bell, whose parole has since
been discharged, had no right to a polygraph before any detention. We agree and
affirm the judgment.

       The relevant facts are not in dispute. Bell robbed and strangled a woman in
her home and in 1987 was convicted of second-degree murder and robbery. He was
paroled in 1995, but his parole was revoked three years later. Within two years of
his return to prison, Bell reached his mandatory release date, a statutorily
determined date by which a Wisconsin inmate must be paroled. See WIS. STAT.
§ 302.11. Bell was released again subject to compliance with standardized Rules of
Community Supervision. One of those rules, Rule 17, states that the parolee “shall
submit to the polygraph (lie detector) examination process as directed by your agent
in accordance with Wisconsin Administrative Code 332.15.” Four times during the
term of his parole, which ended in December 2005, Bell was detained for suspected
violations of his parole conditions. After two of the detentions, he admitted the
suspected violations and was released upon agreeing to additional conditions. After
the other two detentions, he was released because the suspected violations could not
be confirmed.

        Bell claimed, based on his reading of Rule 17, that the defendants were
required to administer a polygraph to verify their suspicions before detaining him.
The defendants responded, and the district court agreed, that Rule 17 does not
confer on any parolee a right to insist on taking a polygraph, and that, in any case,
the rule allows polygraphs only “in accordance with Wisconsin Administrative Code
332.15,” which governs sex offenders. See WIS. ADMIN. CODE DOC § 332.15. Bell is
not a sex offender, the court explained, so Rule 17 did not even apply to him.
Morever, the court continued, the defendants on each occasion had reasonable
suspicion to believe that Bell had violated the conditions of his parole and thus were
justified in detaining him.

        On appeal, Bell continues to insist that Rule 17 vested him with a right to
insist on taking a polygraph before he could be detained on suspicion of violating his
parole. Bell’s reading of the rule is not only untenable, as the district court noted,
but it is also irrelevant because the rule’s interpretation is purely an issue of state
law. In any case, parolees have liberty interests more limited than those of the
general population, and the defendants needed only reasonable suspicion that Bell
had violated the terms of his parole to take him into custody. See Knox v. Smith,
342 F.3d 651, 657 (7th Cir. 2003); State v. Goodrum, 449 N.W.2d 41, 44-45 (Wis. Ct.
App. 1989); cf. Hernandez v. Sheahan, 455 F.3d 772, 775 (7th Cir. 2006) (“Police are
entitled to act on information that may be inaccurate and let the courts determine
whether to credit a suspect’s claim of innocence.”). The district court concluded that
No. 06-4371                                                                 Page 3

the defendants had reasonable suspicion each time they detained Bell, and Bell
does not challenge that finding on appeal.

      Accordingly, the judgment is AFFIRMED.